Title: 4th.
From: Adams, John Quincy
To: 


       Nothing—It would be a fine theme to expatiate upon. It has been well expatiated on. When I look around me, and see the vices, the follies, the errors of my fellow creatures, when I look into myself and enquire, into the springs and motives of my actions, when I look forward, and ask, what am I to do, what am I to expect, an involuntary sigh, acknowledges that nothing, is the only answer. In the physical world, what are sensual gratifications, what is the earth, and all it contains, what is Life itself—nothing. In the moral world, what is honour, what is honesty, what is religion?—nothing. In the political world, what is Liberty, what is patriotism, what is power and grandeur?—nothing. The universe is an atom, and it’s creator is all in all. Of him, except that he exists, we know nothing, and consequently our knowledge is nothing.
       Perhaps the greatest truth of all is, that for this half hour, I have been doing nothing.
      